Citation Nr: 1142394	
Decision Date: 11/16/11    Archive Date: 11/30/11

DOCKET NO.  08-19 783A	)	DATE
	)
	 	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to an initial compensable evaluation for bilateral hearing loss.

2.  Entitlement to service connection for hypertension.

3.  Entitlement to service connection for erectile dysfunction.

4.  Entitlement to service connection for diverticulitis/diverticulosis.

5.  Entitlement to service connection for traumatic brain injury (TBI).


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. Hudson, Counsel


INTRODUCTION

The Veteran had active service from May 1985 to June 1991, and from February 2003 to October 2003.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from regional office (RO) rating decisions of August 2007, February 2008, December 2008, and August 2009.  The Board has included diverticulosis in the issue with diverticulitis, because the latter is the diagnosed condition.  In July 2011, the appellant appeared at a Board videoconference hearing held before the undersigned.  

Although the file does not show that a substantive appeal as to the issues of a higher rating for bilateral hearing loss and service connection for hypertension was received, the Veteran submitted a substantive appeal dated in July 2008 in January 2009, and the RO noticed that a fax received from the Veteran on the date of the substantive appeal was missing two pages.  Accordingly, the RO accepted the substantive appeal as timely, as does the Board.  See Percy v. Shinseki, 23 Vet. App. 37 (2009) (a substantive appeal is not a jurisdictional requirement, and the timeliness requirement may be waived where the RO's actions indicate to the appellant that an appeal is perfected or that a substantive appeal was filed.).  

The RO has developed the issue of service connection for TBI as whether new and material evidence has been received to reopen a previously denied claim.  This previously denied claim was in December 2008, however, and the Veteran submitted a statement which could be construed as a notice of disagreement in May 2009.  Moreover, he submitted an explicit notice of disagreement in September 2009, within one year of the January 2009 notification to him of the December 2008 rating decision.  Therefore, Veteran timely appealed the initial determination as to that issue, and, therefore, it is properly considered as a de novo claim.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

At his Board videoconference hearing, the Veteran testified that his service-connected bilateral hearing loss has worsened since his last examination.  The Veteran is entitled to a new VA examination where there is evidence that the condition has worsened since the last examination.  Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995).  This examination must fully describe the functional effects caused by the hearing disability in the final report.  Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007).  

With respect to the claim for service connection for hypertension, the Veteran testified at his hearing that although hypertension was not diagnosed until 2001, when he went back through his service treatment records, he found a number of earlier elevated blood pressure readings reported while he was on active duty.  Indeed, the Board has found several (at least six) blood pressure readings during the Veteran's first period of active duty which contain elevated diastolic blood pressures ranging from 94 mm to 102 mm.  See 38 C.F.R. § 4.104, Code 7101, Note (1) (for VA purposes, the term hypertension means that the diastolic blood pressure is predominantly 90 mm. or greater, and isolated systolic hypertension means that the systolic blood pressure is predominantly 160 mm. or greater with a diastolic blood pressure of less than 90 mm.).  Interspersed with these were a number of normal readings, however, and, therefore, a medical opinion is needed to determine whether these readings represented the onset of hypertension.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

The Veteran has been diagnosed as having erectile dysfunction, and he claims that this condition is due to hypertension; accordingly, the examination should also address whether the Veteran has erectile dysfunction which was caused or aggravated by hypertension.  By scheduling the examination as to this secondary claim at this point, the Board makes no intimation as to the final outcome warranted as to the underlying issue of service connection for hypertension.  The examination is simply for efficiency of adjudication in the event service connection for hypertension is granted. 

Regarding diverticulitis, on a Comprehensive Clinical Evaluation Program (CCEP) questionnaire obtained in March 1995, the Veteran reported that he had diarrhea which began in February 1991, which was during his first period of active duty.  In March 2009, the Veteran was seen for a gastroenterology consult, to evaluate his symptoms of alternating constipation and diarrhea, which he said began in 1991, when he was in Iraq.  He underwent a colonoscopy in April 2009, which disclosed diverticulosis.  In July 2010, he was afforded a VA examination concerning irritable bowel syndrome and diverticulosis.  The examiner concluded that diverticulosis was not due to any environmental hazards encountered in Southwest Asia, and, therefore, it was less likely than not related to the Veteran's Gulf War service.  However, the examination did not address the question of whether diverticulosis was present while the Veteran was on active duty, or secondary to service-connected irritable bowel syndrome.  In this regard, the Veteran has reported continuity of symptomatology of various lower gastrointestinal symptoms.  The examiner stated that it was unclear whether symptoms such as cramping, bloating, flatulence, and irregular defection were attributable to the underlying diverticulosis or to coexistent irritable bowel syndrome.  Furthermore, the procedure which found diverticulosis, a colonoscopy, was not performed until 2009.  If it is not possible to separate the effects of service-connected from nonservice-connected conditions, all symptoms must be attributed to the service-connected condition.  Mittleider v. West, 11 Vet. App. 181, 182 (1998). 

Concerning the issue of service connection for TBI, the Veteran testified that he was hit in the head several times while on active duty.  Service treatment records show that in June 1986, the Veteran was struck in the head by an assailant.  A witness stated that he had brief loss of consciousness.  He was admitted for one day of hospitalization, with final diagnoses of status post head trauma and alcohol intoxication.  In July 2008, the Veteran underwent a TBI evaluation by VA.  At this time, he reported three injuries in which he hit is head during active duty, and the diagnosis was mild TBI with headaches.  He was to be scheduled for a magnetic resonance imaging (MRI) scan; the MRI, in September 2008, disclosed mild atrophy of the cerebellar vermis.  The neurology addendum did not address the effect of the MRI findings on the previous diagnosis of TBI.  The Veteran has also submitted lay statements in support of his contentions of in-service head injuries.   

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be furnished with a 38 C.F.R. § 3.159(b) notice letter addressing his claims.  This letter, in reference to the diverticulitis/diverticulosis and erectile dysfunction claims, should include the provisions of 38 C.F.R. § 3.310.  

2.  Schedule the Veteran for a VA audiology examination, to determine the current manifestations and severity of service-connected bilateral hearing loss.  The claims file must be made available to the examiner for review in connection with the examination.  In addition, pure tone threshold and Maryland CNC testing, the examiner should describe the effect of bilateral hearing loss on the Veteran's occupational functioning and daily activities. 

3.  Schedule the Veteran for appropriate VA examinations in connection with his service connection claims.  For each examination, the claims file must be reviewed in conjunction with the examination, and all opinions and conclusions expressed by the examiner must be supported by a complete rationale in a typewritten report.  All indicated studies should be obtained before the final report.  The following examinations should be performed:
   
   * Cardiovascular examination to determine whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's hypertension began during active duty or within one year thereafter.  In reaching this determination, the examiner's attention is drawn to elevated blood pressure readings shown during active duty, including blood pressures of 140/98 in December 1985; 140/100 in February 1986; 172/96 and 156/102 in January 1987; 130/94 in September 1988, and 138/98 in June 1990.  In addition, the examiner should opine as to whether it is at least as likely as not that the Veteran's erectile dysfunction was caused or aggravated (permanently increased in severity beyond natural progression) by hypertension. 
   
   * Gastrointestinal examination to determine whether it is at least as likely as not that the Veteran's lower gastrointestinal symptoms present in service reflected the presence of diverticulosis, found on a colonoscopy in April 2009; or whether such disability was caused or aggravated by the service-connected irritable bowel syndrome.  
   
	* Neurological examination to determine whether the Veteran has TBI which is at least as likely as not due to in-service head injuries.  This includes the June 1986 head injury documented in the service treatment records, as well as the other head injuries described by the Veteran, such as on the July 2008 VA neurology consult.  The examiner should also address whether the findings of the MRI in September 2008, which diagnosed cerebellar atrophy, are consistent with TBI.  

4.  Then, the claims on appeal must be readjudicated, with 38 C.F.R. § 3.310 applied in regard to the erectile dysfunction and diverticulitis/diverticulosis claims.  If any determination remains unfavorable, the Veteran and his representative must be furnished with a Supplemental Statement of the Case and given an opportunity to respond before this case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on this matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


